EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Anuraj Chakraborty on 05/25/2022. 
The application has been amended as follows: 
Specification page 5 line 3: protective cap 27 to flip open and flip  closed. 

 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “43” has been used to designate both the lever and the first tab in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
The examiner considers Panicci (U.S. Patent 4485963) to be the closest prior art of record. Panicci discloses a tumbler (Fig. 2 cup 10) with maneuverable straw (Fig. 2 straw assembly 17) that comprises: 
a straw assembly (Fig. 2 straw assembly 17); 
a lid (Fig. 2 cover 18); 
a tumbler (Fig. 2 cup 10); 
the straw assembly (Fig. 2 straw assembly 17) comprises a mouthpiece (Fig. 2 upper straw segment 28 & spherical segment 31), a straw (Fig. 2 lower straw segment 30), and a main channel (Fig. 2 inside of straw assembly 17); 
the lid (Fig. 2 cover 18) comprises a first base plate (Fig. 2 horizontal disc-shaped portion 19), a first lateral wall (Fig. 2  cylindrical wall 22), a first slot (Fig. 6 slot 29), and an inner ring (Fig. 2 connector 26);
the tumbler (Fig. 2 cup 10) comprises a cylindrical body (Fig. 2 vertical outer wall 11), a lip (Fig. 4 sealing shoulder 61), an open end (Fig. 4 opening 13), and a closed end (Fig. 2 disc-shaped bottom 12);
the mouthpiece (Fig. 2 upper straw segment 28 & spherical segment 31) comprises a cylindrical portion (Fig. 2 upper straw segment 28);  
the open end (Fig. 4 opening 13) being positioned opposite the closed end (Fig. 2 disc-shaped bottom 12) about the cylindrical body (Fig. 2 vertical outer wall 11);
the lip (Fig. 4 sealing shoulder 61) being positioned adjacent with the open end (Fig. 4 opening 13);
the lip (Fig. 4 sealing shoulder 61) being perimetrically fixed around the open end (Fig. 4 opening 13);
the first lateral wall (Fig. 2  cylindrical wall 22) being positioned adjacent with the first base plate (Fig. 2 horizontal disc-shaped portion 19);
the first lateral wall (Fig. 2  cylindrical wall 22) being perimetrically fixed around the first base plate (Fig. 2 horizontal disc-shaped portion 19);
the first lateral wall (Fig. 2  cylindrical wall 22) being threadedly engaged (with the lip (Fig. 4 sealing shoulder 61) (Col. 2 lines 53-68, wall 22 has sealing ring 20 and continuous thread 24 which cooperates with thread 14 around the cup)
the first slot (Fig. 6 slot 29) traversing through the first base plate (Fig. 2 horizontal disc-shaped portion 19);
the inner ring (Fig. 2 connector 26) being fixed with the first base plate (Fig. 2 horizontal disc-shaped portion 19);
the inner ring (Fig. 2 connector 26) being positioned around the first slot (Fig. 6 slot 29);
the mouthpiece (Fig. 2 upper straw segment 28 & spherical segment 31) and the straw being positioned within the first slot (Fig. 6 slot 29);
the mouthpiece (Fig. 2 upper straw segment 28 & spherical segment 31) being externally positioned with the tumbler (Fig. 2 cup 10);
a fixed end (Fig. 2 cylindrical segment 52) of the straw (Fig. 2 lower straw segment 30) being positioned opposite a free end of the straw (Fig. 2 lower portion of lower straw segment 30); and
the main channel (Fig. 2 inside of straw assembly 17) traversing through the cylindrical portion (Fig. 2 upper straw segment 28), and the straw (Fig. 2 lower straw segment 30).
Panicci fails to disclose the mouthpiece (Fig. 2 upper straw segment 28 & spherical segment 31) comprises a hemispherical base portion; the cylindrical portion (Fig. 2 upper straw segment 28) being fixed adjacent with the hemispherical base portion; the fixed end (Fig. 2 cylindrical segment 52) being removably engaged into the hemispherical base portion; the main channel (Fig. 2 inside of straw assembly 17) traversing through the hemispherical base portion; and the hemispherical base portion being rotatably mounted within the inner ring (Fig. 2 connector 26). Further, there is not reference of record, that would have, absent impermissible hindsight, motivated a person of ordinary skill in the art to have modified Herrin to include said elements. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 Nishijima et al. (U.S. Pub. 2020/0138212 A1) describes a container with a straw and a protective cap with a handle
Coon et al. (EP 3214013 A1) describes a container with a friction inducing bottom. 
Perkins (U.S. 20210307547 A1) describes a container with a handle
Kurabe et al. (EP 2927152 A1) describes a container with a locking latch
Heiberget et al. (U.S. Pub 2020/0085217 A1) describes a tumbler with a straw. 
Wiesman et al. (U.S. pub 2019/0290037 A1) describes a flexible straw. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYDNEY GRACE STREIB whose telephone number is (571)272-7477. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.S./Examiner, Art Unit 3733      

/DON M ANDERSON/Primary Examiner, Art Unit 3733